Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2021 has been entered.

Priority
This application has PRO 62/510,542 (filed 5/24/2017).

Election/Restrictions
Applicant’s election without traverse of species contact lens of claim 11 in the reply filed on 2/9/2021 is acknowledged. Claims 12-14 were previously withdrawn for examination because they draw to nonelected species, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-14 are under examination. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sheng-Hsin Hu on 2/24/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claim 2.
Please amend claim 1 as follows: 
	Claim 1, in line 4, insert  - - , wherein the suspension cells are mouse lymphoma thymidine kinase (TK) or human lymphoblastoid lymphoma thymidine kinase 6 (TK6) cells - -  after “image analysis”. 

The following is an examiner’s statement of reasons for allowance: The closest prior art Dutta (2016) teaches method of quantifying cytotoxicity of a medical device without teaching/suggesting use of suspension cells, wherein the suspension cells are mouse
lymphoma thymidine kinase (TK) or human lymphoblastoid lymphoma thymidine kinase 6 (TK6) cells, and it is not obvious to use these cells because the references (including Fellows and Cresson) provide no motivation to incubate medical device with mouse lymphoma thymidine kinase (TK) or human lymphoblastoid lymphoma thymidine kinase 6 (TK6) cells for anticipated success of quantifying the cytotoxicity of a medical device by image analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1 and 3-14 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653